DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3,7,10-12,16-19,21-24,26-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, 16 and 29 are allowed because the prior art does not teach or fairly suggest a measuring system for measuring viscoelastic characteristics of a blood sample, comprising: an analyzer console control at least one aspect of measuring the viscoelastic characteristics, the analyzer console defining an exterior port; and a disposable cartridge comprising a blood sample input accessible along an exterior of the cartridge and a plurality of blood processing and testing paths arranged in parallel, a blood processing and testing path among the plurality of blood processing and testing paths comprising: a measuring chamber for receiving a blood sample from the blood sample input; a mixing chamber for holding at least one reagent and for receiving the blood sample from the measuring chamber, the mixing chamber being in fluid communication with the measuring chamber; and a testing chamber for receiving a liquid that is based on a mixture of the test sample and the at least one reagent, the testing chamber being in fluid communication with the mixing chamber; wherein the disposable cartridge comprises a vent port in fluid communication with the measuring chamber, the vent port .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797